ORDER PER CURIAM. James E. Goepel appeals from the trial court’s judgment dissolving his marriage to Sherri R, Goepel. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2017).